                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION


CHARLES BERNARD ROBINSON, JR.,

      Plaintiff,

v.                                               Case No. 3:13cv387-LC-CJK

D. LARSON, et al.,

     Defendants.
__________________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 17, 2018 (doc. 205). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                    Page 2 of 2


      2.    Defendants’ Motion to Withdraw Jury Trial (doc. 201) is GRANTED.

      DONE AND ORDERED this 16th day of November, 2018.




                             s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:13cv387-LC-CJK
